                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                          CASE NO. 5:20-CV-173-KDB-DCK

 RANDY GRIFFIN,                                   )
                                                  )
                Plaintiff,                        )
                                                  )
    v.                                            )         CONSENT PROTECTIVE
                                                  )               ORDER
                                                  )
 POWERWORKS ELECTRIC, LLC,                        )
                                                  )
                Defendant.                        )
                                                  )

         THIS MATTER IS BEFORE THE COURT on the parties’ “Joint Motion For Entry Of

Consent Protective Order” (Document No. 13) filed February 19, 2021. It is hereby

STIPULATED and AGREED between Plaintiff, Randy Griffin, and Defendant, PowerWorks

Electric LLC. (collectively the “Parties”), and it is hereby ORDERED by the Court, that the

following terms and conditions shall govern the use and handling of Confidential Information and

documents produced by the Parties in the above-captioned matter (this “Litigation”):

      1.       Scope.    All documents and data, including electronically stored information,

produced in the course of discovery, all responses to discovery requests, and all deposition

testimony and deposition exhibits and any other materials which may be subject to discovery shall

be subject to this Confidentiality Agreement and Protective Order (the “Protective Order”).

      2.       Purpose. All documents, data, and information obtained through discovery in this

Litigation shall be used only for purposes of prosecuting or defending this Litigation.

      3.       “Confidential Information” Defined. “Confidential Information” shall mean any

and all information produced in the course of discovery or trial that a party deems in good faith to




      Case 5:20-cv-00173-KDB-DCK Document 14 Filed 02/23/21 Page 1 of 9
contain proprietary, technical, financial, sensitive personal, educational, or medical information,

or confidential research, development, or commercial information that is not publicly available.

      4.       Form and Timing of Designation. The Parties shall designate the whole or part

of any documents as Confidential Information by stamping or imprinting the words

CONFIDENTIAL upon every page of the produced copies of the document at the time of

production. Such designations shall be utilized in good faith and only in accordance with the

definition of “Confidential Information” as described herein.

      5.       Inadvertent Production. Inadvertent or unintentional production of documents

without prior designation as CONFIDENTIAL shall not be deemed a waiver, in whole or in part,

of the right to designate documents as confidential. In the event that the producing person

inadvertently fails to designate discovery material as CONFIDENTIAL, it may make such a

designation subsequently by notifying all parties to whom such discovery material was produced,

in writing, as soon as practicable. After receipt of such notification, the Party to whom production

has been made shall treat the designated discovery material as confidential subject to their right to

dispute such designation in accordance with Paragraph 12 below.

      6.       Effect on Attorney-Client Privilege and Work Product Immunity. Inadvertent

production of documents subject to work-product immunity, the attorney-client privilege, or other

legal privilege protecting information from discovery shall not constitute a waiver of the immunity

or privilege, provided that the producing party shall, upon discovery of the inadvertent production,

promptly notify the receiving party in writing of such inadvertent production. Upon notice, such

inadvertently produced documents and all copies thereof, as well as all notes or other work product

reflecting the contents of such materials, shall be returned to the producing party or destroyed,

upon request, and such returned or destroyed material shall be deleted from any litigation-support




      Case 5:20-cv-00173-KDB-DCK Document 14 Filed 02/23/21 Page 2 of 9
or other database. No use shall be made of such documents during deposition or at trial, nor shall

they be shown to anyone who was not given access to them prior to the request to return or destroy

them. Nothing in this provision shall prevent a party from challenging the applicability of the

claimed privileged after such material has been returned.

       7.       Depositions. In the case of deposition testimony, confidentiality designations may

be made during the deposition and in any event shall be made within thirty (30) days after the final

transcript has been received by counsel making the designation and shall specify the testimony

being designated confidential by page and line number(s). The deposition testimony shall be

treated as confidential until final designations are made within thirty (30) days after receipt of the

final transcript.

       8.       Protection of Confidential Material. Documents designated CONFIDENTIAL

under this Protective Order shall not be used or disclosed by the parties or counsel for the parties

or any other persons identified below for any purposes other than preparing for and conducting

this Litigation in which the documents were disclosed (including any appeal).

       9.       Limited Third-Party Disclosures.         The Parties and their counsel may only

disclose or make available documents designated as CONFIDENTIAL to the following third-party

individuals, provided that they are informed of the terms of this Protective Order:

                a)     expert witnesses or consultants retained by the Parties to assist in the

                       preparation of this Litigation;

                b)     any non-party witness who is deposed under oath or provides other sworn

                       statements or testimony in this Litigation;




       Case 5:20-cv-00173-KDB-DCK Document 14 Filed 02/23/21 Page 3 of 9
               c)      court reporters, videographers, or stenographers engaged for depositions

                       and those persons, if any, specifically engaged for the limited purpose of

                       making photocopies of documents at depositions; and,

               d)      the Court.

      10.      Exhibit A to Protective Order. Individuals identified in 9 (a) and 9 (b) above shall

be provided Documents designated CONFIDENTIAL under this Protective Order only after they

have agreed in writing to be bound by the terms of the Protective Order, in the form attached as

“Exhibit A.”

      11.      Use in Motion Practice or at Trial. This Protective Order does not restrict or limit

the use of documents designated as CONFIDENTIAL in motion practice or at any hearing or trial.

However, in the event a Party in this Litigation or a third-party wants to file with or submit to the

Court any document designed as CONFIDENTIAL, that party shall first notify the designating

party and attempt to reach an agreement regarding filing or redaction of the Confidential

information. If an agreement cannot be reached as to presentation of the Confidential Information,

the party seeking to file the document shall seek permission from the Court to file or submit said

information under seal.

      12.      Challenges to Designation as Confidential. In the event counsel for the party

receiving materials designated as CONFIDENTIAL objects to the designation, said counsel shall

advise the party producing the materials, in writing, preferably by electronic mail, of such

objection and the reasons therefor. Pending resolution of the dispute, all of the materials shall be

treated as designated. Counsel will attempt to resolve the dispute within five (5) business days. If

the dispute cannot be resolved among counsel, the party objecting to the designation of a document




      Case 5:20-cv-00173-KDB-DCK Document 14 Filed 02/23/21 Page 4 of 9
as CONFIDENTIAL shall submit a motion objecting to such designation with the Court. The

burden to sustain the designation CONFIDENTIAL is upon the designating party.

         13.   Scope of Discovery. This Protective Order shall not enlarge or affect the proper

scope of discovery in this Litigation or any other litigation, nor shall this Protective Order imply

that discovery material designated as CONFIDENTIAL under the terms of this Protective Order

is properly discoverable, relevant, or admissible in this Litigation or any other litigation.

         14.   Treatment on Conclusion of Litigation. The terms of this Protective Order shall

survive and remain in effect after the termination of this Litigation. The Parties shall take such

measures as are necessary to prevent the public disclosure of Confidential Information, through

inadvertence or otherwise, after the conclusion of this Litigation.

         15.   Return of Confidential Documents. Within thirty (30) days after the termination

of this Litigation, whether by adjudication on the merits, settlement, or otherwise, all Confidential

Information, all copies thereof, all extracts, tabulations and compilations thereof, in any form

whatsoever, shall be returned to counsel for the party that produced it. Alternatively, the Parties

may agree in writing upon appropriate methods of destroying documents containing Confidential

Information. This provision shall not require the Court’s return of any documents filed with the

Court.

         16.   Order Subject to Modification.          This Protective Order shall be subject to

modification on motion of any Party or any other person who may show an adequate interest in

the matter to intervene for purposes of addressing the scope and terms of this Protective Order.

The Protective Order shall not, however, be modified until the Parties have been given notice and

an opportunity to be heard on the modification.




         Case 5:20-cv-00173-KDB-DCK Document 14 Filed 02/23/21 Page 5 of 9
       17.     No Judicial Determination.         This Protective Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

in this Protective Order shall be construed or presented as a judicial determination that any specific

document or item of information designated as CONFIDENTIAL is subject to protection until

such time as a document-specific ruling shall have been made.

       18.     Ultimate Disposition. This Protective Order does not limit the ultimate disposition

of protected materials, which remains subject to a final order of the Court on the completion of

litigation.

       19.     Persons Bound. This Protective Order shall take effect when entered and shall be

binding upon: (1) counsel who signed below and their respective law firms; and (2) their respective

clients.

           SO ORDERED.                      Signed: February 22, 2021




           WE CONSENT:


 /s/ Gary Martoccio                                       /s/ M. Cabell Clay
 Gary Martoccio                                           Russell F. Sizemore
 N.C. State Bar No. 54125                                 N.C. State Bar No. 23553
 Spielberger Law Group                                    M. Cabell Clay, Esq.
 4890 W. Kennedy Blvd., Suite 950                         N.C. State Bar No. 38099
 Tampa, FL 33606                                          MOORE & VAN ALLEN PLLC
 Telephone: (800) 965-1570                                100 N. Tryon Street, Suite 4700
 Gary.Martoccio@spielbergerlawgroup.com                   Charlotte, NC 28202
                                                          Telephone: (704) 331-1000
 Attorneys for Plaintiff                                  russellsizemore@mvalaw.com
                                                          cabellclay@mvalaw.com

                                                          Attorneys for Defendant




       Case 5:20-cv-00173-KDB-DCK Document 14 Filed 02/23/21 Page 6 of 9
                          EXHIBIT A




Case 5:20-cv-00173-KDB-DCK Document 14 Filed 02/23/21 Page 7 of 9
                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                  5:20-CV-173


RANDY GRIFFIN,                       )
                                     )
             Plaintiff,              )
                                     )
                     vs.             )               ACKNOWLEDGEMENT OF AND
                                     )               AGREEMENT TO BE BOUND BY
                                     )               CONSENT PROTECTIVE ORDER
POWERWORKS ELECTRIC, LLC,            )
                                     )
             Defendant.              )
 ____________________________________)


       I, ________________________________________, hereby affirm that:

       1.      Information, including documents and things designated as CONFIDENTIAL as

defined in the Confidentiality Agreement and Protective Order (“Protective Order”) entered in the

above-captioned action, is being provided to me pursuant to the terms and restrictions of the

Protective Order.

       As a prior condition to my permission to receive, see or review any Confidential

Information, I have been given a copy of the aforementioned Protective Order, I have read it, and

I agree to be bound by its terms.

       I understand that the Protective Order is a Court Order which is legally binding upon me.

I hereby agree to submit to the jurisdiction of the District Court for the Western District of North

Carolina, Charlotte Division, for enforcement of any claimed violation of the terms of the

Protective Order or this Acknowledgement, and agree that such jurisdiction shall survive the

termination of this action.




      Case 5:20-cv-00173-KDB-DCK Document 14 Filed 02/23/21 Page 8 of 9
       I agree not to use any Confidential Information disclosed to me pursuant to the Protective

Order except for purposes of the above-referenced litigation and not to disclose such information

to persons other than those specifically authorized by the Protective Order, without the express

written consent of the party who designated such information CONFIDENTIAL or by Order of this

Court. I also agree to notify any stenographic, clerical, or technical personnel who are required to

assist me of the terms of this Protective Order and its binding effect on them.

       I understand that I am to retain all documents or materials designated as Confidential

Information in a secure manner, and that all such documents and materials are to remain in my

personal custody until the completion of my assigned duties in this matter, whereupon all such

documents and materials, including copies thereof, and any writings prepared by me containing

any Confidential Information are to be returned to counsel who provided me with such documents

and materials.



                                              SIGNATURE


                                              PRINTED NAME


                                              DATE




                                                 3
      Case 5:20-cv-00173-KDB-DCK Document 14 Filed 02/23/21 Page 9 of 9
